      Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

------------------------------x
                              :
LUCIA CINOTTI                 :        Civ. No. 3:19CV00178(CSH)
                              :
v.                            :
                              :
SHRED IT U.S.A. LLC, et al.   :        February 27, 2019
                              :
------------------------------x

                          RECOMMENDED RULING

    On February 6, 2019, plaintiff Lucia Cinotti (“plaintiff”)

filed a Notice of Removal of a case originally filed in the

State of Connecticut Superior Court. See Doc. #1. Simultaneously

therewith, defendant filed a motion for leave to proceed in

forma pauperis. See Doc. #2. On February 7, 2019, Judge Charles

S. Haight referred this matter to the undersigned for a ruling

on plaintiff’s motion for leave to proceed in forma pauperis

[Doc. #2]. For the reasons articulated below, the Court finds

that plaintiff is not entitled to initiate removal of this

action, and therefore recommends that this matter be REMANDED to

the Connecticut Superior Court. The Court further recommends

that plaintiff’s motion for leave to proceed in forma pauperis

be TERMINATED, as moot.




                                   1
      Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 2 of 6



I.   Background

     On May 31, 2017, plaintiff filed a Small Claims Writ and

Notice of Suit in Connecticut Superior Court.1 Lucia v. Shred It

U.S.A., LLC, et al., FBT-CV17-5034441-S (Conn. Super. Ct. filed

May 31, 2017), Entry No. 100.30. Plaintiff sought $5,000 for

property damage resulting from a motor vehicle collision on

March 20, 2017. See id. “After a lengthy and difficult trial[,]”

plaintiff was awarded judgment in the amount of $1,759.58 on

April 27, 2018. Lucia, FBT-CV17-5034441-S, Entry No. 111.00 at

1. Between April 27, 2018, and February 5, 2019, plaintiff made

various objections to the judgment, claiming that the amount

awarded was insufficient to repair the damage to her vehicle,

and sought to have her case reopened, reargued, or transferred

to other dockets of the Connecticut Superior Court. See Lucia,




1  Plaintiff provided the case number, a printed copy of the
docket, and some, but not all, filings and orders filed in the
state court matter with her Notice of Removal. See Doc. #1. For
the purposes of this Recommended Ruling, the Court takes
judicial notice of all filings on the docket in Lucia v. Shred
It U.S.A., LLC, et al., FBT-CV17-5034441-S (Conn. Super. Ct.
filed May 31, 2017). See Kramer v. Time Warner Inc., 937 F.2d
767, 774 (2d Cir. 1991) (“[C]ourts routinely take judicial
notice of documents filed in other courts, ... not for the truth
of the matters asserted in the other litigation, but rather to
establish the fact of such litigation and related filings.”);
see also 28 U.S.C. §1446(a) (requiring a notice of removal to
contain “a short and plain statement of the grounds for removal,
together with a copy of all process, pleadings, and orders
served upon such defendant or defendants in such action[]”).
                                   2
       Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 3 of 6



FBT-CV17-5034441-S. On February 6, 2019, plaintiff filed the

Notice of Removal in this Court. See Doc. #1.

II.   Applicable Law

      The federal removal statute states: “[A]ny civil action

brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United

States for the district and division embracing the place where

such action is pending.” 28 U.S.C. §1441(a) (emphases added).

      “No section [of the removal statute] provides for removal

by a plaintiff.” Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642,

643 (2d Cir. 1993) (per curiam); see also Martocchio v. Savoir,

No. 3:09MC358(DFM), 2009 WL 3248673, at *1 (D. Conn. Oct. 7,

2009) (collecting cases).

      Federal courts are courts of limited jurisdiction. See U.S.

Const., Art. III, §2, cl. 1. Federal subject matter jurisdiction

exists where a plaintiff has alleged a claim arising under the

Constitution or laws of the United States, or where the parties

are of diverse state citizenship and the amount in controversy

exceeds $75,000. See 28 U.S.C. §1331; 28 U.S.C. §1332.

“[Federal] courts ... have an independent obligation to

determine whether subject-matter jurisdiction exists, even in

the absence of a challenge from any party.” Arbaugh v. Y&H

Corp., 546 U.S. 500, 501 (2006). “[F]ailure of subject matter

                                    3
      Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 4 of 6



jurisdiction is not waivable and may be raised at any time by a

party or by the court sua sponte.” Lyndonville Sav. Bank & Tr.

Co. v. Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000). The removal

statute provides: “[I]f at any time before final judgment it

appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.” 28 U.S.C. §1447(c).

     “[I]n light of the congressional intent to restrict federal

court jurisdiction, as well as the importance of preserving the

independence of state governments, federal courts construe the

removal statute narrowly, resolving any doubts against

removability.” Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 213

(2d Cir. 2013) (citations and quotation marks omitted).

III. Discussion

     Plaintiff, because she is not a defendant, lacks the

authority to remove this case from state court to federal court.2

“Quite simply, a party who is in the position of a plaintiff




2 Because the Court finds that it lacks subject matter
jurisdiction over this action on other grounds, the Court does
not address other deficiencies in plaintiff’s Notice of Removal,
including concerns related to timeliness. While the Court does
not offer an opinion at this time as to whether plaintiff’s
claims are barred by the doctrine of res judicata, and/or the
Rooker-Feldman doctrine, the Court notes plaintiff was advised
by the Connecticut state Small Claims Magistrate: “The legal
doctrine of Res Judicata applies[]” to this case, barring
plaintiff’s requests for additional relief. Lucia, FBT-CV17-
5034441-S, Entry No. 124.00 at 1.
                                   4
      Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 5 of 6



cannot remove.” Yonkers Racing Corp. v. City of Yonkers, 858

F.2d 855, 863 (2d Cir. 1988).

    Additionally, even if plaintiff had such authority, this

Court does not have original jurisdiction over the action. In

the notice of suit filed in state court, plaintiff asserts that

plaintiff and both defendants are citizens of Connecticut. See

Lucia, FBT-CV17-5034441-S, Entry No. 100.30. Accordingly, there

is no subject matter jurisdiction based on diversity of

citizenship. See 28 U.S.C. §1332.

    The Court also lacks jurisdiction based on federal question

jurisdiction. Subject matter jurisdiction based on a federal

question applies to “all civil actions arising under the

Constitution, laws, or treaties of the United States,” 28 U.S.C.

§1331 (emphasis added). The Supreme Court has stated that

“arising under” means that the federal claim “must be an

element, and an essential one, of the plaintiff’s cause of

action[.]” Gully v. First Nat’l Bank, 299 U.S. 109, 112–113

(1936). Plaintiff alleges no federal cause of action in her

Notice of Removal nor in the Small Claims Writ and Notice of

Suit filed in the Connecticut Superior Court. See Doc. #1;

Lucia, FBT-CV17-5034441-S, Entry No. 100.30. Additionally, the

factual allegations underlying this case, that a vehicle,

operated by one defendant and owned by the other defendant,

struck plaintiff’s parked car and caused property damage, see

                                   5
       Case 3:19-cv-00178-CSH Document 7 Filed 02/27/19 Page 6 of 6



Lucia, FBT-CV17-5034441-S, Entry No. 100.30, do not suggest any

federal claim.

      Accordingly, the Court recommends that this matter be

remanded to the Connecticut Superior Court.

IV.   Conclusion

      The Court recommends that this case be REMANDED, to the

Superior Court of the State of Connecticut, because plaintiff

lacks the authority to remove this action and this Court lacks

subject matter jurisdiction over the case. The Court further

recommends that plaintiff’s motion for leave to proceed in forma

pauperis be TERMINATED, as moot.

      This is a Recommended Ruling. Any objections to this

Recommended Ruling must be filed with the Clerk of the Court

within fourteen (14) days of being served with this order.

Failure to object within 14 days will preclude appellate review.

See 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b)(2); FDIC v.

Hillcrest Assocs., 66 F.3d 566, 569 (2d Cir. 1995).

      SO ORDERED at New Haven, Connecticut, this 27th day of

February, 2019.

                                       _/s/____ _________
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                    6
